UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6113


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DEMETRIUS RENEE WALKER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:05-cr-00759-JFA-22)


Submitted:    July 23, 2009                 Decided:   July 29, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Demetrius Renee Walker, Appellant Pro Se. Stacey Denise Haynes,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Demetrius    Renee   Walker    appeals      the    district     court’s

orders denying her 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction and for reconsideration.                   We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.                  United States v.

Walker, No. 3:05-cr-00759-JFA-22 (D.S.C. Nov. 19, 2008; Jan. 8,

2009).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented         in   the    materials

before   the   court    and   argument    would   not    aid       the   decisional

process.

                                                                           AFFIRMED




                                     2